Motion for stay dismissed, without costs. Ro appeal lies from the order in question to this court. (Children’s Court Act, § 43; People V. Bennett, 243 App. Div. 578; Matter of Samuels v. Samuels, 245 App. Div. 902.) Motion to dismiss appeal denied, without costs. The appeal was correctly taken to the Supreme Court, and the reference in the notice of appeal to the Appellate Division, Second Department, is an error which may be remedied at Special Term. Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ.